Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 22, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  141049-51                                                                                           Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ROBIN DECKER, as Next Friend of ERIC                                                               Alton Thomas Davis,
  DECKER, a Minor,                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                SC: 141049-51
                                                                   COA: 284155; 285870; 290633
                                                                   Montcalm CC: 06-007819-NH
  MICHAEL STOIKO, M.D., SPECTRUM
  HEALTH HOSPITALS, INC., d/b/a
  BUTTERWORTH HOSPITAL, and
  SPECTRUM HEALTH HOSPITALS, INC.,
  d/b/a DEVOS CHILDREN’S HOSPITAL,
             Defendants-Appellants,
  and
  MICHAEL ROCHOWIAK, D.O., ALBERTO
  BETANCOURT, M.D., CARSON CITY
  HOSPITAL, d/b/a CENTER FOR
  WOMEN’S HEALTH CARE, and CARSON
  CITY HOSPITAL, INC.,
            Defendants-Appellees,
  and
  BLUE CROSS BLUE SHIELD,
             Intervening Plaintiff.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 30, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 22, 2010                   _________________________________________
         d1115                                                                Clerk